Citation Nr: 0603714	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  97-29 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an upper respiratory 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  When this case was most recently 
before the Board in April 2005, one of the issues on appeal 
was denied and the issue of entitlement to service connection 
for upper respiratory disability was remanded for further 
development.  

In October 2000, a hearing was held at the St. Petersburg RO 
before a Veterans Law Judge who is no longer employed by the 
Board.  A transcript of this hearing is of record.  In June 
2004, a hearing before the undersigned Veterans Law Judge was 
held at the St. Petersburg RO.  A transcript of this hearing 
is also of record.  

The Board notes that the only issue currently before the 
Board is entitlement to service connection for upper 
respiratory disability.  If the veteran is seeking service 
connection for bronchitis or any other pulmonary disability, 
he should so inform the RO, which should respond 
appropriately to any such claim from the veteran.

 
FINDING OF FACT

The veteran does not have a chronic disorder of the upper 
respiratory system.  


CONCLUSION OF LAW

An upper respiratory disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §  1110 (West 
2002); 38 C.F.R. §  3.303 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that the veteran's claim was initially 
adjudicated prior to the enactment of the VCAA.  In Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the United States Court 
of Appeals for Veterans Claims (Court) held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 119.  The Court further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C.A. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 7261(a)], 
the Court shall  .  .  . take due account of the rule of 
prejudicial error")."  Id at 121.  However, the Court also 
stated that the failure to provide to provide such notice in 
connection with adjudications prior to enactment of the VCAA 
was not error and that in such cases, the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.  

In the present case, the veteran was provided with the notice 
required by the VCAA by correspondence dated in June 2001.  
Although the RO did not specifically request him to submit 
any pertinent evidence in his possession, it did inform him 
of the evidence that would be pertinent and request him to 
submit such evidence or provide VA with the information and 
any authorization necessary for VA to obtain such evidence.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  In particular, the veteran's 
service personnel and medical records as well as post service 
treatment records have been obtained and associated with the 
claims folder.  In addition, he has been provided an 
appropriate VA examination in connection with his claim.  
Neither the veteran nor his representative has identified any 
outstanding, available evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

Following provision of the required notice and the completion 
of all indicated development, the originating agency 
readjudicated the veteran's claim.  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  

In sum, the Board is of the opinion that any procedural 
errors in the development and consideration of the claim by 
the originating agency were harmless and non prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.  




II.  Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

II.  Factual Background

Service medical records reflect that the veteran was seen in 
September 1969 with complaints of nasal congestion and a 
productive cough.  He was treated and was soon released to 
resume his flying activities.  A March 1970 service medical 
record shows that the veteran was seen complaining of a sore 
throat.  The diagnostic impression was upper respiratory 
infection.  He was treated with antihistamines.  An April 
1970 medical report reveals that the veteran was seen 
complaining of chest pain and shortness of breath with a dry 
cough.  The diagnostic impression was questionable chronic 
bronchitis.  On service separation examination in December 
1970, the veteran's respiratory system was found to be normal 
on clinical evaluation.  

The earliest post-service medical evidence of any respiratory 
problem is a January 1996 VA outpatient treatment record 
which shows that he veteran was seen with complaints of a 
cough with green mucous, a sore throat and a headache.  The 
diagnostic impression was upper respiratory infection/viral 
syndrome.  He was treated with antibiotics.  

The report of a November 1997 Agent Orange medical 
examination shows that the veteran was seen with symptoms of 
dyspnea on exertion and decreased breath sounds.  The 
diagnostic impression was pulmonary pathology of questionable 
etiology, rule out pleural based tumor in the left lung.  
However, a pulmonary function test conducted in connection 
with the veteran's complaints showed a normal spirometry, 
normal lung volume and normal diffusion capacity.  No 
clinical diagnosis related to any abnormality of the 
respiratory system was reported.  

The only remaining post-service medical record showing any 
treatment for respiratory complaints is dated in May 2002.  
At that time, the veteran reported having a cough with yellow 
phlegm and chest pain.  On examination, his throat was red 
without exudate.  The diagnostic impression was upper 
respiratory infection.  

On VA examination in November 2004, it was noted that the 
veteran's only diagnosed respiratory condition was sinusitis.  
The examiner stated that it was as likely as not that the 
veteran had sinusitis but that such could not be related to 
service without resort to speculation.  

Due to the inadequacy of the November 2004 VA examination 
report, the veteran was afforded an additional VA examination 
in June 2005 to specifically address his claim that service 
connection was warranted for an upper respiratory condition.  
It was noted that the veteran reported having bronchitis 
approximately once per year with symptoms of a cough 
productive of green sputum as well as shortness of breath and 
wheezing.  The examiner rendered a diagnostic assessment of 
mild chronic bronchitis based upon the history reported by 
the veteran.  No diagnosis of an upper respiratory disorder 
was rendered.  The examiner noted that the medical records 
did not show a continuity of problems soon after service, 
that the first post-service documentation of a respiratory 
problem was more than 20 years after service and that 
condition was acute.  Moreover, the veteran's primary care 
provider problems list showed no diagnosis of any chronic 
respiratory condition.  Based upon these circumstances, the 
examiner opined that the veteran's current respiratory 
condition could not be related to service without the resort 
to speculation.  

III.  Analysis

The veteran contends that he presently has an upper 
respiratory disability which began during active duty.  While 
his service medical records show treatment on a couple of 
occasions for upper respiratory symptoms, they do not show 
that he was found to have a chronic disorder of the upper 
respiratory system.  In fact, his respiratory system was 
found to be normal on the examination for discharge.  The 
post-service medical evidence only documents treatment for 
upper respiratory symptoms on two occasions, the first in 
1996 and the second in 2002.  None of the post-service 
medical evidence shows that he was found to have a chronic 
upper respiratory disorder, the November 2004 VA examiner 
stated that any medical opinion relating the veteran's 
sinusitis to service would be speculative in nature, and the 
March 2005 VA examiner did not diagnosis any disorder of the 
upper respiratory system.  

In essence the evidence of a chronic disorder of the upper 
respiratory system or of a nexus between such a disorder and 
the veteran's military service is limited to the veteran's 
own statements.  This is not competent evidence since a lay 
person, such as the veteran, is not competent to render a 
medical diagnosis or an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Thus, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for an 
upper respiratory disability, and the claim must be denied.  


ORDER

Entitlement to service connection for an upper respiratory 
disability is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


